Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive.
According to pages 9-11 of 15, Applicant's argument with respect to the prior art that Mizuhashi does not disclose “wherein the power wiring has a mesh, shape in which a plurality of wirings cross each other in a plane and are not disposed in the sensor area, wherein the power wiring comprises a first power wiring that extends in a first direction and a second power wiring that is connected to the first power wiring and extends in a second direction that crosses the first direction”, as recited in claim 18, is not persuasive.
It is noted that Mizuhashi clearly teaches “wherein the power wiring has a mesh shape in which a plurality of wirings cross each other in a plane and are not disposed in the sensor area ( Mesh shape in which lines S and lines C crossing each other that are not disposed in the sensing area SA; Paras. 0257-0261),
wherein the power wiring comprises a first power wiring that extends in a first direction and a second power wiring that is connected to the first power wiring and extends in a
second direction that crosses the first direction (signal lines S is being connected to control lines C via sensing area SA, and extending in the first direction and second direction.  Thus, lines S and lines C are interpreted as power wirings; see Fig. 23)”. Thus, Mizuhashi clearly teaches the limitations.
According to pages 11-13 of 15, Applicant's argument that claim 32 is not prima facie obvious  over the combination of Mizuhashi and Azumi, and that in Azumi there is not opening in the insulating layer that corresponds to the sensor area, is not persuasive.

KSR
In view of the guidance provided by the Supreme Court in KSR, rationales for arriving at a conclusion of obviousness suggested by the Supreme Court's decision in KSR include: 
(a) Combining prior art elements according to known methods to yield predictable results;
(b) Simple substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices in the same way;
(d) Applying a known technique to a known device ready for improvement to yield predictable results;
(e) “Obvious to try” - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one of endeavor may prompt variations of it for use in either the same field of different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(g) Teaching, Suggestion, and Motivation (TSM) test. 
It is noted that Azumi clearly teaches an opening in the insulating layer that corresponds to the sensor area (insulation layer 106 has openings corresponding to sensor area having detection elements Tx1 and Tx2, and common electrode 110; Para. 0071-0072, Fig. 6).  Thus, Azumi clearly teaches the limitations.

According to page 14 of 15, Applicant's argument with respect to the prior art that “there is no disclosure in Mizuhashi of the cover member CG comprising one or more inorganic layers and one or more organic layers which are alternately disposed”, as recited in claim 33, is not persuasive.
It is noted that Mizuhashi clearly teaches “a sealing member on the substrate, the sealing member comprising one or more inorganic layers and one or more organic layers which are alternately disposed, wherein the organic layer is disposed outside the sensor area” (the first insulating substrate 10 is composed of not a silicon substrate, but a glass substrate or a resin substrate.  The third insulating film 13 can be formed of an organic material while the first insulating film 11, the second insulating film 12, and a fourth insulating film 14 which will be explained later are formed of an inorganic material.  The organic material is a material suitable to increase the film thickness, and acrylic resin can be used as the organic material.; Para. 0107, Figs. 4 and 19,….And wherein the organic insulating film 13 is being disposed outside the edge of common electrode CE; Paras. 0080-0081).  Thus, Mizuhashi clearly teaches the limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 18, 20, 23, 27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuhashi et al. (US# 2017/0103247 hereinafter Mizuhashi).

Referring to claim 18, Mizuhashi discloses a display device (Para. 0216; Figs. 1 and 18) comprising:
a substrate that includes a display area in which a plurality of pixels are disposed (pixels on substrate of Fig. 1; Paras. 0056-0057, Fig. 2) and a sensor area in the display area (As shown in FIG. 1, the sensor SE comprises a plate-like first substrate SUB1, a control module CM, A flexible printed circuit FPC1 and the like. The first substrate SUB1 includes an active area AA. In the present embodiment, the active area AA is a detection area where an object is detected. The shape of the active area AA is a square, but is not particularly limited and may be a rectangle or a circle. The first substrate SUB1 includes a non-detection area of a rectangular frame shape outside the active area AA. The detected object is, for example, a conductive object such as a finger.; Para. 0040, Fig. 23); and
a gate wiring, a data wiring and a power wiring connected to the pixel (scanning lines G, signal lines S, and control lines C connected to pixels PX; Paras. 0257-0261,... and the control lines C or a state of making electrical connection between the low-potential power source line Ws and the control lines C.; Para. 0134), wherein the power wiring has a mesh shape in which a plurality of wirings cross each other in a plane and are not disposed in the sensor area (Mesh shape in which lines S and lines C crossing each other that are not disposed in the sensing area SA; Paras. 0257-0261),

and a second power wiring that is connected to the first power wiring and extends in a
second direction that crosses the first direction (signal lines S are being connected to control lines C via sensing area SA, and extending in the first direction and second direction. Thus, lines S and lines C are interpreted as power lines; see Fig. 23).  Although, Mizuhashi does not mention the sensing area overlaps the sensor.  However, Mizuhashi discloses in Fig. 23 shows that the sensing operation is perform in the display area DA (Paras. 0258-0261; Fig. 23). 
Therefore, it would have been obvious that the sensing area SA overlaps the sensor so as to enable sensing operations as taught by the reference.
Referring to claim 20, Mizuhashi teaches wherein the first power wiring and the second power wiring are disposed on a substantially same layer (signal lines S and control lines C are on the same plane; see Fig. 23).
Referring to claim 23, Mizuhashi teaches wherein at least one of the gate wiring or the data wiring crosses the sensor area (Gate lines G cross the sensing area SA; see Fig. 23).
Referring to claim 27, Mizuhashi teaches wherein at least one of the gate wiring or the data wiring is not disposed in the sensor area (above Gate lines G not crossing the sensing area SA; see Fig. 23).
Referring to claim 31, Mizuhashi teaches further comprising a touch electrode on the substrate, wherein the touch electrode is disposed outside the sensor area (For this reason, the detection electrodes DE can be electrically shielded by the common electrode CE, not only inside the active area AA, but also outside the active area AA; Para. 0053).

s 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuhashi et al. (US# 2017/0103247 hereinafter Mizuhashi) in view of Azumi et al. (US# 2016/0092020 hereinafter Azumi).
Referring to claim 32, Mizuhashi discloses a display device (Para. 0216; Figs. 1 and 18) comprising;
a substrate that includes a display area in which a plurality of pixels are disposed (pixels on substrate of Fig. 1; Paras. 0056-0057, Fig. 2) and a sensor area in the display area (As shown in FIG. 1, the sensor SE comprises a plate-like first substrate SUB1, a control module CM, A flexible printed circuit FPC1 and the like. The first substrate SUB1 includes an active area AA. In the present embodiment, the active area AA is a detection area where an object is detected. The shape of the active area AA is a square, but is not particularly limited and may be a rectangle or a circle. The first substrate SUB1 includes a non-detection area of a rectangular frame shape outside the active area AA. The detected object is, for example, a conductive object such as a finger.; Para. 0040, Fig. 23), the sensor area overlapping a sensor (sensing area SA, thus obvious overlapping the sensor; Paras.0257-0258, Fig. 23);
a wiring connected to the pixel, the wiring crossing the sensor area (see wire connections between the display area (DA) and crossing the sensing area SA; Fig. 23).
However, Mizuhashi does not specifically disclose at least one of an insulating layer above the wiring or an insulating layer below the wiring, wherein the insulating layer is not disposed in an area that does not overlap the wiring in the sensor area, wherein, the insulating layer has an opening corresponding to the sensor area.
In an analogous art, Azumi discloses at least one of an insulating layer above the wiring or an insulating layer below the wiring, wherein the insulating layer is not disposed in an area that does not overlap the wiring in the sensor area, wherein, the insulating layer has an opening corresponding to the sensor area (Fig. 6 shows that the insulating layer 106 is between the pixel electrode 108 and common electrode 110, and no insulation at the top right of SW switching element. The insulation 106 has openings accommodating the common electrode 110 and the two detection electrodes tx1 and tx2; Para. 0071-0073, Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the technique of Azumi to the system of Mizuhashi in order to reduce power consumption of a drive electrode of an input.
Referring to claim 33,Mizuhashi discloses further comprising a sealing member on the substrate, the sealing member comprising one or more inorganic layers and one or more organic layers which are alternately disposed, wherein the organic layer is disposed outside the sensor area (the first insulating substrate 10 is composed of not a silicon substrate, but a glass substrate or a resin substrate.  The third insulating film 13 can be formed of an organic material while the first insulating film 11, the second insulating film 12, and a fourth insulating film 14 which will be explained later are formed of an inorganic material.  The organic material is a material suitable to increase the film thickness, and 
acrylic resin can be used as the organic material.; Para. 0107, Figs. 4 and 19,….And wherein the organic insulating film 13 is being disposed outside the edge of common electrode CE; Paras. 0080-0081).

Claim Objections
Claims 21-22, 24-26, and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 21, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein the first power wiring and the second power wiring are spaced apart from each other by a first insulating layer and are connected to each other through a contact hole formed in the first insulating layer”.
Referring to claim 24, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein the gate wiring comprises a first gate wiring and a second gate wiring, and the first gate wiring and the second gate wiring are spaced apart from each other in the display area and overlap each other in a plan view in the sensor area, with a second insulating layer disposed there between”.
Referring to claim 28, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein at least one of the
gate wiring or the data wiring comprises:
a first wiring and a second wiring disposed in the display area and that extend in a first direction across the sensor area and are separated from each other by the sensor area; and
a third wiring disposed outside the sensor area and that connects the first wiring and the second wiring”.
Referring to claim 30, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “further comprising a sealing member on the substrate, the sealing member comprising one or more inorganic layers and one or more organic layers which are alternately disposed, wherein the organic layer is disposed outside the sensor area”.

Allowable Subject Matter
Claims 1-9 and 11 -17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
“A display device comprising;
a substrate that includes a display area in which a plurality of pixels are disposed, a sensor area in the display area, the sensor area overlapping a sensor, and a wiring connection area between the display area and the sensor area;
a first wiring and a second wiring disposed in the display area that extend in a first direction and are connected to the plurality of pixels;
a third wiring disposed in the sensor area and that extends in the first direction, wherein the third wiring is connected to the second wiring and overlaps the first wiring in a plan view, wherein the third wiring is spaced apart from the first wiring with a first insulating layer interposed there between; and
a fourth wiring connected to the pixel and that extends in a second direction that crosses the first, second and third wirings, wherein the fourth wiring is spaced apart from the first, second and third wirings by a second insulating layer.”.
Referring to claims 2-9 and 11-17 are allowable based upon dependent on independent claim 1.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948.  The examiner can normally be reached on M-F. General 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D AU/Examiner, Art Unit 2624